UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1072


ORLIN ALEXIS YANEZ-REYES,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 25, 2022                                      Decided: March 11, 2022


Before MOTZ and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


ON BRIEF: Njinuwo C. Bayelle, Silver Spring, Maryland, for Petitioner. Brian Boynton,
Acting Assistant Attorney General, Mary Jane Candaux, Assistant Director, Stephen Finn,
Trial Attorney, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Orlin Alexis Yanez-Reyes, a native and citizen of Honduras, petitions for review of

an order of the Board of Immigration Appeals (Board) affirming, without opinion, the

Immigration Judge’s denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture. The Board’s decision was issued on

December 15, 2020. Yanez-Reyes had 30 days from that date, or until Thursday, January

14, 2021, to timely file a petition for review in this court. See 8 U.S.C. § 1252(b)(1). This

time period is “jurisdictional in nature and must be construed with strict fidelity to [its]

terms.” Stone v. INS, 514 U.S. 386, 405 (1995). It is “not subject to equitable tolling.” Id.

Yanez-Reyes’ petition for review was filed on Friday, January 15, 2021, one day after the

filing deadline.

       Accordingly, we dismiss the untimely petition for review for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                   PETITION DISMISSED




                                             2